Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew DeLizio on 08/08/2022.

The application has been amended as follows: 

Please amend claim 13 to the following:
13. A nuclear magnetic resonance (NMR) sensor comprising: 
a magnet assembly having a first end piece magnet and a second end piece magnet, wherein the magnet assembly creates a static magnetic field; and 
a first transversal-dipole antenna having an azimuthally selective response function in a selectable azimuthal aperture to generate a radio frequency (RF) magnetic field; 
the NMR sensor configured to: 
determine sequence excitation parameters of a first azimuthally selective NMR excitation that include a train length, a train repetition time, and a number of trains, wherein the sequence excitation parameters are selected based on an azimuthal position of the selectable azimuthal aperture and rotation of the NMR sensor; 
initiate [[a]]the first azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the selectable azimuthal aperture and the magnet assembly, wherein the at least one sensitivity region is determined by the static magnetic field and the RF magnetic field; and 
acquire one or more azimuthally selective NMR signals at the first frequency using the selectable azimuthal aperture.

Please amend claim 18 to the following:
18. A system comprising: 
a nuclear magnetic resonance (NMR) sensor comprising: 
a magnet assembly to create a static magnetic field, and 
a first transversal-dipole antenna having an azimuthally selective response function in a selectable azimuthal aperture to generate a radio frequency (RF) magnetic field; AMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 6 Application Number: 17/025,577Dkt: 164.2019-IPM-103896 U1 US 
Filing Date: September 18, 2020a processor; and 
one or more non-transitory machine-readable media having program code executable by the processor to cause the NMR sensor to: 
determine sequence excitation parameters of a first azimuthally selective NMR excitation that include a train length, a train repetition time, and a number of trains, wherein the sequence excitation parameters are selected based on an azimuthal position of the selectable azimuthal aperture and rotation of the NMR sensor; 
initiate [[a]]the first azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the selectable azimuthal aperture and the magnet assembly, wherein the at least one sensitivity region is determined by the static magnetic field and the RF magnetic field; and 
acquire one or more azimuthally selective NMR signals at the first frequency using the selectable azimuthal aperture.

Please amend claim 21 to the following:
21. The method of claim 1 further comprising initiating, after [[the]]a wait time, a second azimuthally selective NMR excitation at the first frequency using the selectable azimuthal aperture, wherein a length of the wait time is based on at least one of an instantaneous angular velocity of rotation of the NMR sensor, an averaged angular velocity of rotation of the NMR sensor, angular position of the NMR sensor, and sequence timing of the first azimuthally selective NMR excitation.

Allowable Subject Matter
Claims 1-2, 4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13, and 18, the closest prior art is considered previously cited Reiderman (US 2015/0061665) and Prammer (US 2004/0124837). 
Reiderman is silent in teaching “determining sequence excitation parameters of a first azimuthally selective NMR excitation that include a train length, a train repetition time, and a number of trains, wherein the sequence excitation parameters are selected based on an azimuthal position of the selectable azimuthal aperture and rotation of the NMR sensor; initiating the first azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the selectable azimuthal aperture  and the magnet assembly”.
Prammer teaches determining rotations per minute (RPM) and using this information to  optimally select the length of the CPMG pulse train and the wait time between CPMG pulse/echo measurements in block 405 [Fig. 36 and ¶0186]. However, this is not the same as “determining sequence excitation parameters of a first azimuthally selective NMR excitation that include a train length, a train repetition time, and a number of trains, wherein the sequence excitation parameters are selected based on an azimuthal position of the selectable azimuthal aperture and rotation of the NMR sensor; initiating the first azimuthally selective NMR excitation in at least one sensitivity region at a first frequency using the selectable azimuthal aperture  and the magnet assembly”. 
Therefore, the claims overcome the prior art. Claims 2, 4, 6-12, 14-17, 19-21 are considered allowable for depending on one of said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896